DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of variably resistive conductive deformable material placed proximate at least one of  one or more of a plurality of transmit or receive electrodes, wherein a deformation of the material causes a change in capacitive coupling between at least of the one or more of a plurality of transmit and at least one or more of a plurality of receive electrodes, wherein the change in capacitive coupling is processed with a Fourier transform and used to form a heat map that provides information regarding a pressure event.
The invention by Rosenberg discloses a plurality of transmitting and a plurality of receiving electrodes which sandwich a pliable layer, whereby external force applied through the electrode layer to the pliable layer causes a change in capacitive coupling between the transmit and receive electrodes ([0604]).  Rosenberg fails to explicitly disclose that the pliable layer is a variably resistive conductive material and that a change in the capacitive coupling is processed with a Fourier transform and used to form a heat map indicative of a pressure event.  Rosenberg merely discloses decomposing the received signals by FFT, not processing the actual change in capacitive coupling via a Fourier transform.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2019/129390 discloses a capacitive pressure sensor, whereby a variably resistive conductance material is located between transmitting and receive electrodes ([0078-97]).
Bulea (PG-PUB 2015/0277620) discloses a capacitive pressure sensor having at least one of a plurality of transmit electrodes and at least one of a plurality of receive electrodes, wherein a deformable variable resistive conductive material is proximate at least one of the transmit or receive electrodes, whereby a deformation of the deformable material causes a capacitive coupling change to occur ([0073-0080]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        April 27, 2022